DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of protrusions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that only a single protrusion is shown and furthermore the drawings do not show the protrusion configured to abut an outer surface of the first end wall facing the inner surface of the first side wall.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, 15, there is no support in the original disclosure for a plurality of protrusions configured to abut an outer surface of the first end wall and there is no support in the original disclosure for the frictional forces that must be overcome by threshold inward forces at different locations on the first end wall.  It is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,038,953 to Radar in view of US Patent No. 5,538,153 to Marovskis et al. (Marovskis) and US 2003/0006232 to Raghunathan et al. (Raghunathan).
Regarding claim 1, Radar discloses a collapsible crate (10) movable between erect configuration (Fig 3) and collapsed configuration (Fig 1) comprising a top member (12) having two opposing side sections and two opposing end sections, a bottom member (14) having two opposing bottom side edges and two opposing bottom end edges, first and second opposing In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  
Regarding claim 4, Radar further discloses an alignment tab (70) configured between a bottom edge of end wall (15) and adjacent end edge of bottom member (14).
Regarding claim 8-11, Radar further discloses rail formation (24 and grooves) in each of opposing first and second end walls (as shown in Fig 3-5), the rail being brackets (Fig 5).  
Regarding claim 12, Radar further discloses each side wall comprising upper panel (18, Fig 8) with interlocking projections (75) along a lower edge, lower panel (17, Fig 6) with interlocking projections (51) along upper edge, the first and second interlocking projections pivotally connecting upper and lower panel (Fig 2, col. 5, ll. 20-25).
Regarding claim 15, Radar discloses a collapsible crate (10) movable between erect configuration (Fig 3) and collapsed configuration (Fig 1) comprising a top member (12) having two opposing side sections and two opposing end sections, a bottom member (14) having two opposing bottom side edges and two opposing bottom end edges, first and second opposing end walls (15) each pivotally connected to the top along corresponding top end section (col. 3, ll. 40-45), first and second opposing side walls (16).  Radar further discloses releasable catch (68) configured between bottom edge of an end wall and adjacent end edge of bottom member (col. 5, ll. 65-68).  Radar further discloses an alignment tab (70) configured between bottom edge of end wall (15) and adjacent end edge of bottom member (14).  Radar does not teach a plurality of protrusion on side wall configured to abut with end wall in interference fit when in erect configuration.  Marovskis discloses a collapsible crate (10) and in particular discloses sidewall (20) having a plurality of protrusion (70) protruding from inner surface of the side wall (Fig 3), an innermost surface (62) of the first protrusion furthest from inner surface of the first side wall In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Marovskis, Raghunathan and US Patent No. 5,671,858 to Hsu.

Regarding claim 5, the modified Radar teaches the crate of claim except for a stop tab and slot on the side wall.  Hsu discloses a collapsible container (Fig 5) and in particular discloses side wall having upper and lower panels (50) including a stop tab (60) and receiving slot (511) each formed on respective panels for preventing the walls from hinging outwards.  One of ordinary skill in the art would have found it obvious to incorporate such a stop to the Radar container as suggested by Hsu in order to prevent the collapse of the side walls outward.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Marovskis, Raghunathan and US 2002/0108951 to Zelko.
Regarding claim 6, the modified Radar teaches claim 1 except for a flange extending from side wall to contact adjacent side wall.  Zeiko discloses a collapsible crate (Fig 1) and in particular discloses a flange (29) extending from a side wall (3, 5) to contact an adjacent end wall (2, 4) in order to provide a stop ridge to prevent relative displacement between the walls (¶0061).  One of ordinary skill in the art would have found it obvious to incorporate a flange to the sidewall of Radar to contact adjacent side wall as suggested by Zelko in order to provide a stop to prevent relative displacement between the walls.

Claim 7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Marovskis, Raghunathan and US 2009/0159593 to Apps.
Regarding claim 7, 13-14, the modified Radar teaches the crate of claim 1 but does not teach a channel formed on inner surface of sidewall and pin of end wall that moves along in .

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a plurality of protrusions on inner surface of the first side wall to create frictional forces that must be overcome for threshold inward forces at different locations on the first end wall corresponding to locations of plurality of protrusions.  Assuming arguendo that applicant has support for the claimed subject matter, it is believed that Marovskis discloses such an interlocking engagement where a plurality of protrusions (70) are provided on each of respective sides and inner surfaces of the sidewalls to frictionally engage with blind holes (68) on the surfaces of the end walls such that a friction force is created.  Furthermore, Radar discloses the end walls being pushed inwards to collapse the crate and thus the modification would have resulted in inward forces at the protrusions overcoming the frictional forces formed by engagement of the protrusions (70, Marovskis) with the blind holes (68) on the end walls.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735